                         IN UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DMSION AT DAYTON

UNITED STATES OF AMERICA                     )
                                             )
                                             )
                 vs                          )      Case No. 3:09CR106(2)
                                             )

       EuceHTaste




                      ORDER TERMINATING SUPERVISED RELEASE




On October 20, 2017, the above named commenced his five (5) year term of supervised release.

Based on the recommendation of the U.S. Probation Officer and for good cause shown, it is

hereby ordered that the term of supervised release be terminated.




                                                                       (tp - per Judge Rice authorization after
                                                                       his review)
                                             The Honorable Walter H. Rice
                                             United States District Judge


                                             Date
